                                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                               FOR THE NORTHERN DISTRICT OF ALABAMA

 Fill in this information to identify your case:
 Debtor 1               Carla R Clift                                                                         Check if this is an amended plan
                              Name: First           Middle                  Last                              Amends plan dated: April 17, 2019
 Debtor 2
 (Spouse, if filing)          Name: First           Middle                  Last


 Case number:
 (If known)




Chapter 13 Plan

 Part 1:      Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules, administrative
                           orders, and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies. Your failure to check a box that applies renders
                           that provision ineffective.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney, if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the confirmation hearing, unless otherwise ordered. The Bankruptcy Court may confirm this
                           plan without further notice if no objection to confirmation is made. See Bankruptcy Rule 3015. In addition, a proper proof of
                           claim must be filed in order to be paid under this plan.

                           The following matters may be of particular importance to you. Debtor(s) must check each box that applies. Debtor(s)' failure to
                           check a box that applies renders that provision ineffective.


                              The plan seeks to limit the amount of a secured claim, as set out in Part 3, § 3.2, which may result in a partial payment
                           or no payment at all to the secured creditor.

                              The plan requests the avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest as set out in
                           Part 3, § 3.4.

                               The plan sets out nonstandard provision(s) in Part 9.

 Part 2:      Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

              $1120 per Month for 2 months
              $1146 per Month for 1 month
              $1222 per Month for 57 months

              Debtor(s) shall commence payments within thirty (30) days of the petition date.

2.2           Regular payments to the trustee will be made from future income in the following manner (check all that apply):

                          Debtor(s) will make payments pursuant to a payroll deduction. Debtor(s) request a payroll deduction be issued to:
                          JF Drake State Comm & Tech College
                          Debtor(s) will make payments directly to the trustee.
                          Other (specify method of payment)


                                                                                   Chapter 13 Plan                                             Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


         Case 19-80553-CRJ13                                 Doc 54     Filed 05/15/19 Entered 05/15/19 09:44:32                       Desc Main
                                                                      Document      Page 1 of 17
 Debtor                Carla R Clift                                             Case number                                                  Eff (01/01/2019)




2.3          Income tax refunds and returns. Check one.
                     Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee income tax refunds received during the plan term, if any.

                          Debtor(s) will treat income tax refunds as follows:


                          Debtor(s) believe they are not required to file income tax returns and do not expect to receive tax refunds during the plan term.

2.4          Additional Payment Check all that apply.
                     None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5           Adequate Protection Payments

             Any adequate protection payments shall be made as part of this plan; see Part 3 or Part 9 for details. The secured creditor must file a proof
             of claim in order to receive payment. Unless otherwise ordered, adequate protection payments through the trustee shall be made as funds
             are available after the proof of claim is properly filed.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of defaults, if any, on long-term secured debts. Check one.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                          Debtor(s) or trustee will maintain the current contractual installment payments on the secured claims listed below. These
                          payments will be disbursed either by the trustee or paid directly by Debtor(s), as specified below. Any existing arrearage on a
                          listed claim will be paid in full through disbursements by the trustee. Unless otherwise ordered, the amounts listed on a proof of
                          claim, amended proof of claim, or notice of payment change control over any contrary amounts listed below as to the estimated
                          amount of the creditor’s total claim, current installment payment, and arrearage.
                                                                      Current
                                                 Estimated                                                                                   Monthly Fixed
                                                                    Installment        Amount of            Months         Monthly Fixed
      Name of                                    Amount of                                                                                     Payment on
                              Collateral                              Payment          Arrearage          Included in       Payment on
      Creditor                                   Creditor's                                                                                   Arrearage to
                                                                     (including          (if any)          Arrearage         Arrearage
                                                Total Claim                                                                                       Begin
                                                                       escrow)
 Wells Fargo              3311 Farris             $71,996.00 $898.30                $10,193.57         all arrearage      $309.00
 Hm Mortgag               Drive NW                                Disbursed by:                        thorugh
                          Huntsville, AL                          Debtor                               February 2019
                          35810                                   To Begin:


3.2          Request for valuation of security, claim modification, and hearing on valuation. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506 and fully secured claims. Check one.

                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                          The claims listed below:
                                1. were incurred within 910 days before the petition date and secured by a purchase money security interest in a motor
                                   vehicle acquired for the personal use of Debtor(s), or
                                2. were incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of
                                   value, or
                                3. are fully secured.
                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed by the
                          trustee as specified below. Unless otherwise ordered, the status and amount stated on a proof of claim or amended proof of claim
                          controls over any contrary amount listed below as to the estimated amount of the creditor's total claim, but the interest rate is
                          controlled by the plan.

                          The holder of any claim listed below will retain the lien until the earlier of:

                                                                                Chapter 13 Plan                                          Page 2 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


         Case 19-80553-CRJ13                                 Doc 54     Filed 05/15/19 Entered 05/15/19 09:44:32                       Desc Main
                                                                      Document      Page 2 of 17
 Debtor                Carla R Clift                                                    Case number                                                     Eff (01/01/2019)


                                 (a) payment of the underlying debt determined under nonbankruptcy law, or

                                 (b) discharge under 11 U.S.C. § 1328(a), at which time the lien will terminate and be released by the creditor.

                      Monthly                                 Estimated
                                                                                                                               Monthly Fixed           Monthly Fixed
                      Adequate                               Amount of                   Value of                 Interest
 Name of Creditor                                                            Collateral                                         Payment to              Payment to
                     Protection                            Creditor's Total             Collateral                  Rate
                                                                                                                                 Creditor                 Begin
                      Payment                                   Claim
 Chrysler         $200.00                                  $19,993.48       2017 Honda $19,993.48               6.5%         $607.00
 Financial/TD                                                               Accord
 Auto
 Republic         $15.00                                   $5,921.00           Electronics     $2,500.00        5.25%        $180.00
 Finance

3.4          Section 522(f) judicial lien and nonpossessory, nonpurchase-money ("Non-PPM") security interest avoidance. Check all that apply.

                          None. If “None” is checked, the rest of § 3.4 need not be completed and need not be reproduced.
                          The rest of § 3.4 will be effective only if the applicable box in Part 1 of this plan is checked.

                          Total avoidance. Debtor(s) seek to totally avoid the judicial lien(s) or Non-PPM security interest(s) securing the claim(s) listed
                          below because each impairs Debtor(s)' available exemption(s) and the extent of the impairment equals or exceeds the amount of
                          the lien or security interest. Unless otherwise ordered by the court, a judicial lien or Non-PPM security interest securing a claim
                          listed below will be avoided in its entirety (as to the property described) upon entry of the order confirming the plan, and, unless
                          otherwise provided by this plan or otherwise ordered, the creditor's entire claim will be treated as an unsecured claim in Part 5 to
                          the extent allowed. See 11 U.S.C. § 522(f) and Bankruptcy Rule 4003(d). (This section should be used if, after deducting the
                          amount(s) of Debtor(s)' available exemption(s) and of any mortgage lien(s) or other unavoided lien(s) and security interest(s)
                          that encumber the subject property, Debtor(s) have no equity in the property. Debtor(s)' schedules contain information regarding
                          the property value(s) and information regarding the mortgage(s) and other lien(s) and security interest(s) that encumber the
                          property).

                                                                                    Property Description
                                                                                (For a judicial lien, "the real    Lien/Non-PPM Security Interest Identification
                                                                                 and personal property of the          (For a judicial lien, provide the recording
                                                                                 judgment debtor situated in      information for the instrument that gave rise to the
                               Amount of Lien               Proof of Claim         the count(ies) where the      judicial lien, including the date of the recording, the
 Name of Creditor                or Non-PPM                  Number (if a         judgment lien is recorded"      book and page numbers or instrument number, and
                               Security Interest             claim is filed)      may be sufficient property     the county of the recording office. For a Non-PPM
                                                                               description. For an Non-PPM            security interest, list the date of the security
                                                                                security interest, describe the       agreement, the UCC filing number, or other
                                                                               items pledged as collateral for                  identifying information. )
                                                                                          the claim)
 Redstone Fcu                 $3,014.00                                        Property claimed as              11/27/2018
                                                                               homestead y the Debtor           Instrument # 2018-00074829
                                                                               located at 3311 Farris Dr.       Madison County, AL
                                                                               NW,
                                                                               Huntsville, AL 35810
                                                                               All personal property as well
                                                                               as any property acquired by
                                                                               the Debtor after filing of the
                                                                               bankruptcy petition on
                                                                               2/22/2019

                          Partial avoidance. Debtor(s) seek to partially avoid the judicial lien(s) or Non-PPM security interest(s) securing the claim(s)
                          listed below because each impairs Debtor(s)' available exemption(s) and the extent of the impairment is less than the amount of
                          the lien or security interest. Unless otherwise ordered, a judicial lien or Non-PPM security interest securing a claim listed below
                          will be avoided to the extent that it impairs such exemption(s) upon entry of the order confirming the plan. The amount of the
                          judicial lien or Non-PPM security interest that is not avoided will be paid in full as a secured claim under the plan, as set forth
                          below. Unless otherwise provided by this plan or otherwise ordered, the amount by which the creditor's claim exceeds the
                          amount of the secured claim listed below shall be paid as an unsecured claim in Part 5 to the extent allowed. See 11 U.S.C. §
                          522(f) and Bankruptcy Rule 4003(d). (If more than one lien or security interest is to be partially avoided, a separate chart must
                          be used for each. Insert additional charts in § 3.4 as needed.)


                                                                                     Chapter 13 Plan                                               Page 3 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy


         Case 19-80553-CRJ13                                 Doc 54      Filed 05/15/19 Entered 05/15/19 09:44:32                                Desc Main
                                                                       Document      Page 3 of 17
 Debtor                Carla R Clift                                                    Case number                                            Eff (01/01/2019)

  Information Regarding Judicial                            Calculation of Judicial Lien or Non-PPM Security Interest          Treatment of Remaining
    Lien or Non-PPM Security                                                        Avoidance                                      Secured Claim
             Interest
 Name of Creditor                                     a. List the value of the entire                                     Amount of Secured Claim After
 -NONE-                                               Property:                                                           Avoidance (line "f")
                                                      b. List the total value of all mortgage
                                                      lien(s) and other unavoided lien(s) or
                                                      security interest(s) encumbering the
                                                      Property:
                                                      c. Subtract line "b" from line "a"
                                                      (This is referred to as the "Equity"):
 Proof of Claim Number (if a claim                                                                                        Interest Rate (if applicable):
 is filed):                                           d. If Debtor(s) are the sole owner(s) of                             %
                                                      the property, list the entire amount
                                                      from line "c". If there are additional
                                                      owners calculate Debtor(s)' share of
                                                      the Equity (e.g. divide line "c" by the
                                                      number of owners) and list that
                                                      amount :

                                                      e. List the total amount of all
                                                      available exemption(s):

 Lien / Non-PPM Security Interest f. Subtract line "e" from line "d"
 Identification (For a judicial lien, provide (This is the amount of the remaining                                        Monthly Fixed Payment on
 the recording information for the instrument       secured claim.):                                                      Secured Claim
 that gave rise to the judicial lien, including the
 date of the recording, the book and page
                                                    g. Amount of the judicial lien or
 numbers or instrument number, and the county Non-PPM security interest to be
 of the recording office. For a Non-PPM             avoided:
 security interest, list the date of the security
 agreement, the UCC filing number, or other
 identifying information):                            h. Subtract line "f" from line "g":                                 Monthly Fixed Payment to
                                                      (This is the portion of the lien or                                 Begin:
                                                      security interest that is avoided.):


 Description of Property (the
 "Property) (For a judicial lien, "the real and                                                                           DO NOT USE THIS CHART
 personal property of the judgment debtor
 situated in the count(ies) where the judgment
                                                                                                                          FOR JUDICIAL LIENS OR
 lien is recorded" may be a sufficient property                                                                           NON-PPM SECURITY
 description. For a Non-PPM security interest,                                                                            INTERESTS THAT DEBTOR(S)
 describe the items pledged as collateral for the                                                                         SEEK TO AVOID IN THEIR
 claim.):
                                                                                                                          ENTIRETY.


 3.5         Surrender of collateral. Check one.

                           None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
                           Debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor's claim. Debtor(s) request that
                           upon confirmation of this plan, the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under §
                           1301 be terminated in all respects. Any allowed unsecured claim resulting from the surrender of the collateral will be treated in
                           Part 5 below.

                                     Name of Creditor                                                              Collateral
                                                                                         106 Calstock Court Huntsville, AL 35810
 Bank Of America                                                                         Will surrender
                                                                                         106 Calstock Court Huntsville, AL 35810
 Ditech                                                                                  Will surrender
                                                                                         2002 Honda Civic
 World Finance                                                                           Will surrender


 Part 4:       Treatment of Fees and Priority Claims

                                                                                    Chapter 13 Plan                                       Page 4 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy


         Case 19-80553-CRJ13                                 Doc 54     Filed 05/15/19 Entered 05/15/19 09:44:32                        Desc Main
                                                                      Document      Page 4 of 17
 Debtor                Carla R Clift                                             Case number                                                  Eff (01/01/2019)


4.1          General

Trustee’s fees will be paid in full. Except as set forth in § 4.5, allowed priority claims also will be paid in full, without interest.

4.2          Chapter 13 case filing fee. Check one.

                  Debtor(s) intend to pay the Chapter 13 case filing fee through the plan.
                  Debtor(s) intend to pay the Chapter 13 case filing fee directly to the Clerk of Court.

4.3          Attorney's fees.

             The total fee requested by Debtor(s)’ attorney is $3,750.00. The amount of the attorney fee paid prepetition is $67.00.
             The balance of the fee owed to Debtor(s)’ attorney is $3,683.00, payable as follows (check one):

                  $ at confirmation and $ per month thereafter until paid in full, or
                  in accordance with any applicable administrative order regarding fees entered in the division where the case is pending.

4.4          Priority claims other than attorney’s fees and domestic support obligations. Check one.

                          None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5          Domestic support obligations. Check one.

                          None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata.

5.2          Percentage, Base, or Pot Plan. Check one.

                          100% Repayment Plan. This plan proposes to pay 100% of each allowed nonpriority unsecured claim.
                          Percentage Plan. This plan proposes to pay         % of each allowed nonpriority unsecured claim.
                          Pot Plan. This plan proposes to pay $     , distributed pro rata to holders of allowed nonpriority unsecured claims.
                          Base Plan. This plan proposes to pay $ 73,040.00 to the trustee (plus any tax refunds, lawsuit proceeds, or additional
                          payments pursuant to §§ 2.3 and 2.4). Holders of allowed nonpriority unsecured claims will receive the funds remaining, if any,
                          after disbursements have been made to all other creditors provided for in this plan

5.3          Interest on allowed nonpriority unsecured claims not separately classified. Check one.
                       None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

5.4          Maintenance of payments and cure of any default on long-term nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.


                          Debtor(s) will maintain the contractual installment payments and cure any default in payments on the nonpriority unsecured
                          claims listed below on which the last payment is due after the final plan payment. These payments will be disbursed either by the
                          trustee or paid directly by Debtor(s), as specified below. The allowed claim for the arrearage amount will be paid in full and
                          disbursed by the trustee. Unless otherwise ordered, the amounts listed on a proof of claim or amended proof of claim control
                          over any contrary amount listed below as to the estimated amount of the creditor's total claim, current installment payment, and
                          arrearage.

                                  Estimated                                                                                                  Monthly Fixed
                                                                  Current      Amount of                             Monthly Fixed
                                  Amount of                                                      Months Included                              Payment on
 Name of Creditor                                               Installment    Arrearage                              Payment on
                                Creditor's Total                                                  in Arrearage                               Arrearage to
                                                                 Payment        (if any)                               Arrearage
                                    Claim                                                                                                       Begin


                                                                               Chapter 13 Plan                                            Page 5 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


         Case 19-80553-CRJ13                                 Doc 54      Filed 05/15/19 Entered 05/15/19 09:44:32                         Desc Main
                                                                       Document      Page 5 of 17
 Debtor                Carla R Clift                                                 Case number                                             Eff (01/01/2019)

                     Estimated                                                                                                              Monthly Fixed
                                                                  Current         Amount of                             Monthly Fixed
                     Amount of                                                                       Months Included                         Payment on
 Name of Creditor                                               Installment       Arrearage                              Payment on
                   Creditor's Total                                                                   in Arrearage                          Arrearage to
                                                                 Payment           (if any)                               Arrearage
                       Claim                                                                                                                   Begin
 Dept of Ed /     $258,146.00                              $0.00/deferred
 Navient                                                   Disbursed by:
                                                              Trustee
                                                              Debtor(s)
                                                           To begin:


 5.5         Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.5 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed, will be treated as specified, and any defaults cured.
             Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



6.2          The executory contracts and unexpired leases listed below are rejected: Check one.

                          None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.


                          Rejected items.




             Ruby Ann Luckett                                         Will reject lease and surrender rental property

 Part 7:      Sequence of Payments

7.1          Unless otherwise ordered, the trustee will make the monthly payments required in Parts 3 through 6 in the sequence of payments
             set forth in the administrative order for the division in which this case is pending.

 Part 8:      Vesting of Property of the Estate

8.1          Property of the estate will vest in Debtor(s) (check one):

              Upon plan confirmation.

              Upon entry of Discharge

 Part 9:      Nonstandard Plan Provisions

                          None. If “None” is checked, the rest of Part 9 need not be completed or reproduced.

 Part 10: Signatures:

Signature(s) of Debtor(s) required.

Signature(s) of Debtor(s) (required):


 X     /s/Carla R. Clift                                                                      Date   5/15/2019

                                                                                   Chapter 13 Plan                                      Page 6 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy


         Case 19-80553-CRJ13                                 Doc 54      Filed 05/15/19 Entered 05/15/19 09:44:32                       Desc Main
                                                                       Document      Page 6 of 17
 Debtor                Carla R Clift                                            Case number                                      Eff (01/01/2019)

       Carla R Clift

 X                                                                                      Date


Signature of Attorney for Debtor(s):
 X /s/Ronald C. Sykstus                                                         Date   5/15/2019
     Ronald C. Sykstus
     225 Pratt Avenue NE
     Huntsville, AL 35801-4008
     256-539-9899

Name/Address/Telephone/Attorney for Debtor(s):

By filing this document, Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certif(ies) that the wording and order of
the provisions in this Chapter 13 plan are identical to those contained in this district’s Local Form, other than any nonstandard provisions
included in Part 9.




                                                                              Chapter 13 Plan                               Page 7 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy


         Case 19-80553-CRJ13                                 Doc 54     Filed 05/15/19 Entered 05/15/19 09:44:32          Desc Main
                                                                      Document      Page 7 of 17
 Local Form Number LR 3015- l (c) (12/1 7)



                              UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF ALABAMA
                                      NORTHERN DIVISION

 IN RE: Carla R. Clift
        xxx-xx-2486
              Debtor.


      CERTIFICATE OF SERVICE OF CHAPTER 13 PLAN CONTAINING VALUATION,
      LIEN AVOIDANCE, § 1301 CO-DEBTOR STAY RELIEF, OR CONTAINING A NON­
               STANDARD PROVISION REQUIRING RULE 7004 SERVICE

 Debtor(s)' chapter 1 3 plan dated May 15, 2019                                          (Doc. _) (check all that apply):

 [x ] seeks to value col lateral and cram down one or more secured claims in Part 3.2
 [ ] seeks to avoid one or more liens i n part 3.4
 [ ] requests termi nation of the § 1301 co-debtor stay in Part 3.5
 [ ] sets out one or more non-standard provisions in Part 9, requiring service under Rule 7004.

 In accordance with Local Rule 3015-1 (c), I certify that the creditors whose claims are affected have
 been served as follows:

   Creditor name and address                     ( I f the creditor is an entity other   Method of service
   than an Insured Depository Institution ("IDI")*, identify the officer, managing
   agent, general agent, or other agent authorized to receive process to whose
   attention service was made. If the entity is an IDI, identify the officer to whose
   attention service was made via certified mail.)
  Bank of America                                                                        [] First Class Mai l
  Attn: Brian Thomas Moynihan, CEO
  100 North Tyron Street                                                                 [x ] Certified Mail No.70172400000077772496

  Charlotte, NC 28255
  Ditech                                                                                 [ ] First Class Mail
  Attn: Thomas Marano, CEO
                                                                                         [x ] Certified Mail No.70172400000077772502
  Dept CH 9052
  Palatine, IL 60055-9052
  Republic Finance                                                                       [x ] First Class Mail
  Capitol Corporate Services Inc, Registered Agent
                                                                                         [ ] Certified Mail No.
  2 North Jackson St. Ste. 605
  Montgomery, AL 36104
  World Finance                                                                          [ x] First Class Mail
  Attn: Tammie Brown, Registered Agent
                                                                                         [ ] Certified Mail No.
  5092 Summerville Rd.
  Boaz, AL 35957

*Most I D I ’ s are banks, credit unions, or savings & loan associations.




  Case 19-80553-CRJ13                            Doc 54         Filed 05/15/19 Entered 05/15/19 09:44:32                               Desc Main
                                                              Document      Page 8 of 17
In accordance with Local Rule 3015- l (c), I certify that the § 1301 co-debtor(s) who are subject to the
termination of the § 1301 co-debtor stay have been served via First Class U.S. Mai l as follows:

,,.,.
              Name and address                                    Creditor                Collateral




            Under penalty of perjury, I declare that the foregoing is true and correct.

            Date 5/15/2019                                  /s/Ronald C. Sykstus
                                                            Ronald C. Sykstus
                                                            Amy K. Tanner
                                                            James W. Ezzell, Jr.
                                                            Kathryn V. Davis
                                                            Attorney for Debtor
OF COUNSEL:

BOND, BOTES, SYKSTUS, TANNER & EZZELL, P.C.
225 Pratt Avenue
Huntsville, Alabama 35801
(256) 539-9899




        Case 19-80553-CRJ13          Doc 54     Filed 05/15/19 Entered 05/15/19 09:44:32               Desc Main
                                              Document      Page 9 of 17
                  UNITED STATES BANKRUPTCY COURT
                  NORTHERN DISTRICT OF ALABAMA
                        NORTHERN DIVISION

In Re:                                             Case No: 19-80553 -CRJ-13
      Carla R. Clift
       xxx-xx-2486

            Debtor,

                          CERTIFICATE OF SERVICE

       I hereby certify that I have served a copy of the above and foregoing on, all
listed creditors on the matrix and Michele T. Hatcher, Chapter 13 Standing
Trustee, by placing the same in the United States mail properly addressed and first
class postage prepaid on this 15th day of May            , 2019.

                                             /s/Ronald C. Sykstus
                                             OF COUNSEL




  Case 19-80553-CRJ13     Doc 54 Filed 05/15/19 Entered 05/15/19 09:44:32      Desc Main
                                Document    Page 10 of 17
Case 19-80553-CRJ13   Doc 54 Filed 05/15/19 Entered 05/15/19 09:44:32   Desc Main
                            Document    Page 11 of 17
Case 19-80553-CRJ13   Doc 54 Filed 05/15/19 Entered 05/15/19 09:44:32   Desc Main
                            Document    Page 12 of 17
Case 19-80553-CRJ13   Doc 54 Filed 05/15/19 Entered 05/15/19 09:44:32   Desc Main
                            Document    Page 13 of 17
Case 19-80553-CRJ13   Doc 54 Filed 05/15/19 Entered 05/15/19 09:44:32   Desc Main
                            Document    Page 14 of 17
Label Matrix for local noticing            BANK OF AMERICA, N.A.                 Redstone Federal Cedit Union
1126-8                                     P O Box 31785                         c/o C. Howard Grisham
Case 19-80553-CRJ13                        TAMPA, FL 33631-3785                  Post Office Box 5585
NORTHERN DISTRICT OF ALABAMA                                                     Huntsville, AL 35814-5585
Decatur
Tue Apr 16 12:43:23 CDT 2019
Republic Finance, LLC                      TD Auto Finance, LLC                  U. S. Bankruptcy Court
                                           1715 Aaron Brenner Drive, Suite 800   400 Well Street
                                           Memphis, TN 38120-1445                P. O. Box 2775
                                                                                 Decatur, AL 35602-2775


(p)1ST FRANKLIN FINANCIAL CORPORATION      1st Franklin Financial                1st Franklin Financial Corporation
PO BOX 880                                 6200 Mastin Lake Rd, Ste D            Attn: Administrative Services
TOCCOA GA 30577-0880                       Huntsville AL 35810-2952              P.O. Box 880
                                                                                 Toccoa, GA 30577-0880


Bank Of America                            (p)BANK OF AMERICA                    Bank of America
4909 Savarese Circle                       PO BOX 982238                         PO Box 650225
Fl1-908-01-50                              EL PASO TX 79998-2238                 Dallas TX 75265-0225
Tampa FL 33634-2413


Bank of America                            Bank of America, N.A.                 Big Picture
PO Box 851001                              P O Box 982284                        PO Box 704
Dallas TX 75285-1001                       El Paso, TX 79998-2284                Watersmeet MI 49969-0704



C Howard Grisham                           Capital One                           Capital One Bank (USA), N.A.
Attorney at Law                            Attn: Bankruptcy                      by American InfoSource as agent
PO Box 5585                                Po Box 30285                          PO Box 71083
Huntsville AL 35814-5585                   Salt Lake City UT 84130-0285          Charlotte, NC 28272-1083


Capitla One                                Cash Net USA                          Charles Howard
PO Box 71083                               PO Box 206739                         2556 Carters Gin Road
Charlotte NC 28272-1083                    Dallas TX 75320-6739                  Toney AL 35773-5717



Chrysler Financial/TD Auto                 Client Services                       Council Federal Credit Union
Attn: Bankruptcy                           3451 Harry S Truman Blvd              4900 Meridian St
Po Box 9223                                Saint Charles MO 63301-9816           Normal AL 35762-7500
Farmington Hills MI 48333-9223


Covington Credit                           Covington Credit/smc                  Dept of Ed / Navient
8498 Madison Blvd Ste 1                    150 Executive Center Drive            Attn: Claims Dept
Madison AL 35758-2048                      Greenville SC 29615-4505              Po Box 9635
                                                                                 Wilkes-Barre PA 18773-9635


Ditech                                     Ditech                                First National Bank of Omaha
Attn: Bankruptcy                           PO Box 94710                          PO Box 2557
Po Box 6172                                Palatine IL 60094-4710                Omaha NE 68103-2557
Rapid City SD 57709-6172

             Case 19-80553-CRJ13        Doc 54 Filed 05/15/19 Entered 05/15/19 09:44:32          Desc Main
                                              Document    Page 15 of 17
First National Bank of Omaha                      First National Bank/Omaha          Kiietti Walker-Parker
c/o BQ & Associates, PC, LLO                      Attn: Bankruptcy                   132 Crownridge Drive
14211 Arbor Street, Suite 100                     Po Box 2490                        Madison AL 35756-4135
Omaha, NE 68144-2312                              Omaha NE 68103-2490


Lakeshore Loans                                   Mariner Finance                    Mariner Finance
PO Box 764                                        11220 Memorial Parkway SW          Attn: Bankruptcy
Lac Du Flambeau WI 54538-0764                     Huntsville AL 35803-4415           8211 Town Center Dr
                                                                                     Nottingham MD 21236-5904


Maxlend Loan                                      Naderpour & Associates             OneMain
PO Box 639                                        200 Office Park Drive              4925 University Drive
Parshall ND 58770-0639                            Suite 114                          Ste 112
                                                  Birmingham AL 35223-2454           Huntsville AL 35816-1849


OneMain Financial                                 OneMain Financial                  PO Box 1329, Kahnawake, Quebec J0L 1B0
Attn: Bankruptcy                                  PO Box 3251                        P.O.Box 1329
601 Nw 2nd Street                                 Evansville, IN 47731-3251          Kahnawake, Qc J0L1B0
Evansville IN 47708-1013                                                             PO Box 1329, Kahnawake, Quebec J0L 1B0
                                                                                     PO BOX 1329 Kahnawake, Qc J0L1B0

Radius Global Solutions                           Rapital Capital                    Redstone Fcu
7831 Glenroy Rd                                   40 E Main St                       Attn: Bankruptcy Dept
Minneapolis MN 55439-3117                         Ste 508R                           220 Wynn Drive
                                                  Newark DE 19711-4639               Huntsville AL 35893-0001


Redstone Federal Credit Union                     Republic Finance                   (p)REPUBLIC FINANCE LLC
c/o C. Howard Grisham                             3503 Memorial Parkway NW E         282 TOWER RD
P.O. Box 5585                                     Huntsville AL 35810                PONCHATOULA LA 70454-8318
Huntsville, AL 35814-5585


Ruby Ann Luckett                                  Service Loan                       Service Loan
106 Calstock Ct                                   1012 A Jordan Lane                 Po Box 2935
Huntsville AL 35810-6211                          Huntsville AL 35816-3026           Gainesville GA 30503-2935



Sirote & Permutt                                  Sun Loan Company                   TD Auto Finance, LLC
PO Box 55727                                      1407 Memorial Pkwy                 P.O. Box 16041
Birmingham AL 35255-5727                          Ste 20                             Lewiston, ME 04243-9523
                                                  Huntsville AL 35801-5935


The Bank Of New York Mellon FKA The Bank***       Wells Fargo                        (p)WELLS FARGO BANK NA
Bank of America, N.A.                             PO Box 9210                        1 HOME CAMPUS
PO Box 31785                                      Des Moines IA 50306-9210           MAC X2303-01A
Tampa, FL 33631-3785                                                                 DES MOINES IA 50328-0001


Wells Fargo Bank, N.A., Wells Fargo Card Ser      Wells Fargo Financial              (p)WELLS FARGO BANK NA
PO Box 10438, MAC F8235-02F                       7000 Vista Drive                   WELLS FARGO HOME MORTGAGE AMERICAS SERVICING
Des Moines, IA 50306-0438                         West Des Moines IA 50266-9310      ATTN BANKRUPTCY DEPT MAC X7801-014
                                                                                     3476 STATEVIEW BLVD
                                                                                     FORT MILL SC 29715-7203
             Case 19-80553-CRJ13               Doc 54 Filed 05/15/19 Entered 05/15/19 09:44:32       Desc Main
                                                     Document    Page 16 of 17
Wells Fargo Mortgage Company                         World Finance Corp. c/o World Acceptance Cor         Zarzaur & Schwartz
PO Box 51120                                         Attn: Bankruptcy Processing Center                   PO Box 11366
Los Angeles CA 90051-5420                            PO Box 6429                                          Birmingham AL 35202-1366
                                                     Greenville, SC 29606-6429


Carla R Clift                                        Michele T. Hatcher                                   Ronald C Sykstus
3311 Farriss Drive                                   Chapter 13 Trustee                                   Bond Botes SykstusTanner & Ezzell PC
Huntsville, AL 35810-3344                            P.O. Box 2388                                        225 Pratt Avenue NE
                                                     Decatur, AL 35602-2388                               Huntsville, AL 35801-4008




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


1st Franklin                                         Bank Of America                                      Republic Finance, LLC
135 E Tugalo Street                                  Attn: Bankruptcy                                     282 Tower Road
Toccoa GA 30577                                      Po Box 982238                                        Ponchatoula, LA 70454
                                                     El Paso TX 79998


Wells Fargo Bank                                     Wells Fargo Hm Mortgag
Attn: Bankruptcy Dept                                8480 Stagecoach Cir
Po Box 6429                                          Frederick MD 21701
Greenville SC 29606




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Bank Of America, N.A.                             (u)Ditech Financial LLC                              End of Label Matrix
                                                                                                          Mailable recipients     65
                                                                                                          Bypassed recipients      2
                                                                                                          Total                   67




             Case 19-80553-CRJ13               Doc 54 Filed 05/15/19 Entered 05/15/19 09:44:32                            Desc Main
                                                     Document    Page 17 of 17
